      Case: 4:21-cr-00418-JAR Doc. #: 1 Filed: 07/26/21 Page: 1 of 2 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )     No.            4:21-cr-00418 JAR
                                                )
 GHUFRAN JABER,                                 )
                                                )
          Defendant.                            )

                                        INFORMATION

The United States Attorney charges:

       On or about August 4, 2017, within the Eastern District of Missouri, the defendant,

                                      GHUFRAN JABER,

being aided and abetted, counseled and induced by persons known to the United States Attorney,

did embezzle, steal, purloin, and knowingly convert to her use, and the use of others, money of

the United States or of any department or agency thereof, or any property made or being made

under contract for the United States or any department or agency thereof, to wit: $735.28 in

Missouri Medicaid payments.

            In violation of Title 18, United States Code, Sections 641 and 2.

                                              Respectfully submitted,
                                              SAYLER A. FLEMING
                                              United States Attorney

                                              TRACY BERRY            Digitally signed by TRACY BERRY

                                              _________________________
                                                               Date: 2021.07.26 08:48:16 -05'00'


                                              TRACY L. BERRY 014753 TN
                                              Assistant United States Attorney
                                              111 South 10th Street, Room 20.333
                                              St. Louis, Missouri 63102
                                              (314) 539-2200
    Case: 4:21-cr-00418-JAR Doc. #: 1 Filed: 07/26/21 Page: 2 of 2 PageID #: 2




UNITED STATES OF AMERICA                      )
EASTERN DIVISION                              )
EASTERN DISTRICT OF MISSOURI                  )

       I, Tracy L. Berry, Assistant United States Attorney for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.



                                              /s/ Tracy L. Berry
                                              TRACY L. BERRY 014753 TN


                                               26th day of July 2021.
       Subscribed and sworn to before me this ______



                                               Gregory J. Linhares
                                              ____________________________________
                                              CLERK, U.S. DISTRICT COURT

                                                       Deborah O'Leary
                                              By: ________________________________
                                                    DEPUTY CLERK
